 

Exhibit 10.4

 

FOLEY TRASIMENE ACQUISITION CORP.

1701 Village Center Circle

Las Vegas, NV 89134

May 22, 2020

 

Cannae Holdings, Inc.
1701 Village Center Circle
Las Vegas, NV 89134

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Foley Trasimene Acquisition Corp. (the “Company”) and continuing until the
earlier of (i) the completion by the Company of an initial business combination
or (ii) the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), Cannae Holdings, Inc. (“Cannae Holdings”) shall take steps directly or
indirectly to make available to the Company certain office space, secretarial
and administrative services as may be required by the Company from time to time,
situated at 1701 Village Center Circle, Las Vegas, NV 89134 (or any successor
location). In exchange therefore, the Company shall pay Cannae Holdings a sum of
$5,000 per month, respectively, on the Effective Date and continuing monthly
thereafter until the Termination Date. Cannae Holdings hereby agrees that it
does not have any right, title, interest or claim of any kind in or to any
monies that may be set aside in a trust account (the “Trust Account”) that may
be established upon the consummation of the IPO (the “Claim”) and hereby waives
any Claim it may have in the future as a result of, or arising out of, any
negotiations, contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever.

 

  Very truly yours,       FOLEY TRASIMENE ACQUISITION CORP.       By: /s/
Michael L. Gravelle   Name: Michael L. Gravelle   Title: General Counsel and
Corporate Secretary

 

AGREED TO AND ACCEPTED BY:

 

CANNAE HOLDINGS, INC.   By: /s/ Richard L. Cox   Name: Richard L. Cox Title:
Chief Financial Officer

 

 

